09/22/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 21-0004


                                       PR 21-0004
                                                                              FILED
                                                                                  SEP 2 2 2021
                                                                             Bowen Greenwood
 IN RE THE PETITION OF                                                     Clerk of Suprerne Court
                                                                              State of Ailootana
                                                                    ORDER
 ZACHARY ALAN HIXSON




       Zachary Alan Hixson has petitioned this Court for admission to active status in the
State Bar of Montana after having been on inactive status since October 2019.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of Montana.
       IT IS FURTHER ORDERED that Petitioner's occupation during inactive status
warrants admission to active status without make-up of continuing legal education
requirements for the time on inactive status.
       The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
                      ,m..6)
       DATED this F.2.- day of September, 2021.

                                                 For the Court,




                                                                  Chief Justice